 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   GEM A. BARRIA, et al.,                       No. 2:18-cv-03011-MCE-DB
12                    Plaintiffs,
13          v.                                    ORDER
14   WELLS FARGO BANK, NATIONAL
     ASSOCIATION,
15
                      Defendant.
16

17
18         Defendant Wells Fargo Bank, National Association, removed this action to this

19   Court on November 19, 2018, from the El Dorado County Superior Court. Defendant

20   was unaware at the time, however, that Plaintiffs had been granted a voluntary dismissal

21   ten days prior. Given that dismissal, the instant action is likewise DISMISSED, and the

22   Motion to Dismiss at ECF No. 4) is DENIED as moot.

23         IT IS SO ORDERED.

24   Dated: December 30, 2018

25
26
27
28
                                                 1
